Citation Nr: 0739761	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-01 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the RO.  The RO, in pertinent part, awarded service 
connection for PTSD and assigned an initial 30 percent 
disabling rating, effective in August 2003.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  From the initial grant of service connection, the 
service-connected PTSD is not shown to have been manifested 
by flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; or impairment 
in long-term memory; more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks intermittent periods of inability to perform 
occupational tasks and generally satisfactory functioning 
with routine behavior, self-care and normal conversation is 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 30 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in a May 2004 letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the original service connection claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claim.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, lay statements, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, including the submission of current treatment 
reports.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case, especially given the 
favorable determination below.  See Pelegrini, supra; Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA treatment records; reports of VA 
examination; and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran is appealing the original assignment of a 30 
percent evaluation following the award of service connection 
for PTSD effective in August 2003.  As such, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  

The veteran contends that his service-connected PTSD warrants 
a higher initial rating due to nightmares, flashbacks, 
intrusive thoughts, anger, occupational impairment, memory 
loss, anxiety, depression, hypervigilance, and hyperstartle 
response.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling.  

A 30 percent disability evaluation is assigned where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, the Board finds that the 
service-connected PTSD does not meet the criteria for the 
assignment of an initial rating higher than 30 percent.  In 
this regard, VA outpatient treatment records reveal the 
veteran was first diagnosed with PTSD in 1982.  Since that 
time he has consistently complained of nightmares and 
flashbacks of Vietnam.  

The records from the Vet Center dated in July 2003 show the 
veteran complained of depression.  There was some indication 
of suicidal ideation, but the veteran had no active intent 
because of his children and dogs.  Speech was spontaneous and 
relevant.  Flashbacks and nightmares were reported as 
occasional and diminished over the years.  Intrusive thoughts 
were not daily, but did occur regularly.  The veteran 
indicated that he got along pretty well with people.  

A mental status examination showed the veteran was oriented 
in all spheres.  His memory was within normal limits.  The 
veteran had future plans.  He was considered competent to 
handle funds in his own best interest.  

In October 2003, an increase in nightmares was attributed to 
the veteran's upcoming back surgery.  In May 2004 and June 
2004, nightmares of Vietnam continued.  

Upon VA examination in August 2004, the veteran was not 
receiving psychotropic medication.  The veteran was 
unemployed due to his nonservice-connected back injury.  The 
veteran reported having feelings of anger and depression.  He 
complained of sleeplessness.  

The veteran indicated that he had friends with whom he tried 
to get together weekly by attending an uncrowded movie or 
going to a restaurant.  He stated that he also did these 
things with his wife.  He went to the gym in the mornings.  

The veteran did endorse some avoidance behavior and 
diminished interest in activities from his pre-military life.  
There was some hypervigilance and heightened startle 
response.  The veteran was not able to be specific as to the 
frequency of such problems.  They were considered 
intermittent.  The examiner noted mild impairment in past 
occupational functioning and moderate disturbance in his 
relationships and social functioning.  

The veteran's personal hygiene was good.  He was cooperative.  
There was evidence of anger and anxiety.  Mood was dysphoric.  
Speech was easily comprehended.  There were no disturbances 
of language function.  Speech was somewhat rambling, but 
coherent, relevant, and goal-directed.  There was some 
difficulty modulating tone and volume of speech.  

The veteran denied visual hallucinations.  He was somewhat 
grandiose and might be considered to suffer mildly delusional 
and tangential thinking, as well as flight of ideas.  
However, it was considered to be more descriptive as opposed 
to diagnostic.  

Abstract thinking was somewhat limited and variable, but 
consistent with intellect.  Remote and short term memory was 
intact, though short term memory was compromised by anxiety 
and lack of concentration.  Insight was somewhat lacking, but 
he appeared focused and over determined to understand his 
problems.  Judgment was variable, though generally intact.  
Suicidal ideation was fleeting, but with no active intent.  
The veteran denied homicidal ideation.  

He was assigned a Global Assessment of Functioning Scale 
Score (GAF) of 58, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), is indicative 
of moderate symptoms.  

The veteran was also diagnosed with a personality disorder, 
which had an antisocial component.  The examiner noted the 
veteran had mild to moderate social, interpersonal, and work 
related difficulties as a result of the concurrent disorders.  
The examiner indicated it would be speculative to attribute 
the problems to one or the other condition as they were 
integrally inter-related.  

Upon review of the evidence, the Board finds that, while his 
symptomatology does support an initial 30 percent evaluation, 
a 50 percent evaluation or higher may not be applied given 
the current record.  During this time, a single GAF score has 
been assigned indicating moderate symptoms.  

The PTSD disability picture has not been shown to produce: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; or impairment 
in long-term memory.  While short term memory was considered 
compromised by anxiety and lack of concentration, it was 
intact.  Abstract thinking was somewhat limited and variable, 
but consistent with intellect.  

Disturbances of motivation and mood are attributed for the 
current 30 percent rating.  The veteran maintained 
relationships with some friends and family.  The veteran was 
unemployed as a result of the nonservice-connected back 
injury.  

In sum, the service-connected disability picture does not 
reflect symptomatology that meets the diagnostic criteria for 
a rating higher than 30 percent; thus, an increased rating is 
denied.  38 C.F.R. §§ 4.7, 4.130.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

The Board has also considered whether a referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
warranted.  However, the veteran's disability has not 
required frequent inpatient care, nor has the PTSD, by 
itself, markedly interfered with employment.  In fact, the 
evidence indicates the disability causes only moderate 
impairment.  

Thus, the assigned 30 percent rating adequately compensates 
the veteran for the nature and extent of severity of his PTSD 
and the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996);  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased, initial rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


